This office action is in response to the communication filed on 7/15/20
Original claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 18 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-17 and 19- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Senarath et al. U.S. Patent PGPUB-DOCUMENT-NUMBER: 2019/0052579 [hereinafter Senarath} in view of  Salkintzis Patent PGPUB-DOCUMENT-NUMBER: 20180324576 {hereinafter Salkintzis]
 As per claim 1, 14 and 19 Senarath discloses network management apparatus for use in a telecommunications system, comprising: processing circuitry configured to
receiving a request signal requesting termination of a first communication service instance (CSI) supported by a first network slice instance (NSI) associated with a first set of network resource requirements(see par. 0053, 0076, where service negotiation, service requirement preparation, includes deployment of the CSI to a NSI, CSI operation, and CSI termination phases)
when at least one other CSI is currently supported by the first NSI along with the first CSI, (see par. 0053, 0076, based on resource capacity)
determining a scaled-down set of network resource requirements associated with the first NSI when the first CSI is terminated(see par. 0052,  where resources from more than one resource pool or data center can be allocated to a function so that it can be scaled out)  
performing an analysis of the scaled-down set of network resource, based on the analysis(see par. 0005, 0108, 0093).
though Senarath discloses determining whether the first NSI should be terminated, and when the first NSI is to be terminated(see par. 0056) and initiating re-allocation of the at least one other CSI to a second existing NSI different from the first NSI(see par. 0052-0053).

Salkintzis discloses PROCEDURES TO SUPPORT NETWORK SLICING IN A WIRELESS COMMUNICATION SYSTEM including determining whether the first NSI should be terminated, and when the first NSI is to be terminated; and initiating re-allocation of the at least one other CSI to a second existing NSI different from the first NSI.(see figs. 4-5 and pars.0051, 0114 , 0122). Therefore, it would have been obvious to one having ordinary skill in the art prior to effective filing date of the claimed invention to incorporate the teachings of Salkintzis into the system of Serathran thus enabling  management among multiple network slices to consolidated Routing Area Update response (e.g., from all network slices with which the UE is connected).

As per claim 2, 15  and 20 Senarath discloses The network management apparatus in claim 1, wherein the processing circuitry is configured to determine a status of the first CSI, and if the first CSI is in an active state, de-activate the first CSI(see par. 0057, 0060). As per claim 3, Senarath discloses the network management apparatus in claim 2, wherein the processing circuitry is configured to terminate the de-activated first CSI(see par. 0093). As per claim 4, Senarath discloses The network management apparatus in claim 1, 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009.  The examiner can normally be reached on 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456